--------------------------------------------------------------------------------

Exhibit 10.1
 
 
AMENDMENT TO
PREFERRED STOCK PURCHASE AGREEMENT

 
This Amendment (the "Amendment") to the Preferred Stock Purchase Agreement (the
"Agreement"), dated as of June 8, 2004, between Benihana Inc., a Delaware
corporation (the "Company"), and BFC Financial Corporation, a Florida
corporation ("BFC" and, with the Company, the “Parties”) is made and entered
into as of June 10, 2009, between the Company and BFC.


WITNESSETH:


WHEREAS, the Company and the BFC are parties to the Agreement pursuant to which
the Company issued to BFC certain Series B Convertible Preferred Stock of the
Company (the “Preferred Stock”);


WHEREAS, the Agreement may only be amended by an instrument in writing signed by
the Company and BFC;


WHEREAS, the Certificate of Designations relating to the Preferred Stock sets
forth the right of BFC to elect one member or, in certain circumstances, two
members of the Board of Directors of the Company (the “Board”);


WHEREAS, pursuant to the Agreement, BFC agreed to defer, in certain
circumstances, BFC’s right to elect one member of the Board so long as John E.
Abdo, an executive officer of BFC, is a member of the Board;


WHEREAS, the Board wishes to elect Alan B. Levan, the current Chairman of the
Board and Chief Executive Officer of BFC, as a member of the Board;


NOW, THEREFORE, in consideration of the foregoing, the terms and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:


1.           Amendment to Section 4(j).  Section 4(j) of the Agreement is hereby
amended and restated in its entirety as follows:
 
   (j)           Deferral of Right to Elect Additional Directors.  So long as
Purchaser (or any of its Affiliates) is the holder of a majority of the
outstanding Preferred Shares, Purchaser will not (and Purchaser will cause any
such Affiliate not to) exercise its right to elect a director of the Company
pursuant to (A) the first sentence of Section 7(d) of the Certificate of
Designations if, at the time, John E. Abdo or Alan B. Levan (i) is serving as an
officer or director of Purchaser, and (ii) has been elected as a director by the
Company’s Board of Directors or holders of the Company’s Common Stock or Class A
Common Stock and is serving as such or (B) the second sentence of Section 7(d)
of the Certificate of Designations if, at the time, John E. Abdo and Alan B.
Levan (i) are each serving as an officer or director of Purchaser, and (ii) have
each been elected as a director by the Company’s Board of Directors or holders
of the Company’s Common Stock or Class A Common Stock and is serving as such.
 
1

--------------------------------------------------------------------------------


 
2.           Effect of Amendment. Except as expressly set forth herein, the
terms and provisions of the Agreement remain in full force and effect and are
hereby ratified and confirmed. References in any agreement, instrument or other
document to the Agreement shall be deemed to be a reference to the Agreement as
amended hereby.


3.           Governing Law. This Amendment shall be governed by the laws of the
State of Delaware.


4.           Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original for all purposes and all
of which together shall constitute one and the same agreement.


5.           Severability. If any term, provision, covenant or restriction of
this Amendment is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment, and of the Agreement, shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.


6.           Successors and Assigns.   This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


7.           Waiver of Notice. By executing this Amendment, the Company and BFC
hereby waive any notice requirement under the Agreement pertaining to the
matters addressed herein.
 
 
[Signature page follows]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed and delivered by its duly authorized officer as of the date first above
written.
 
 

 
BENIHANA INC.
                   
By:
/s/ Richard C. Stockinger    
Name:
Richard C. Stockinger    
Title:
Chief Executive Officer  






 
BFC FINANCIAL CORPORATION
                   
By:
/s/ John E. Abdo    
Name:
John E. Abdo    
Title:
Vice Chairman  

 
 
 
3
